       Case 1:15-cr-00667-KPF Document 614 Filed 10/29/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              15 Cr. 667-5 (KPF)

TRAVELL THOMAS,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Defendant Travell Thomas, who is currently incarcerated at the Federal

Correctional Institution in Loretto, Pennsylvania (“FCI Loretto”), has applied for

compassionate release, in the form of immediate resentencing to a period of

time served with a condition of home confinement, pursuant to 18 U.S.C.

§ 3582(c)(1)(A). (Dkt. #596, 599, 601, 603, 604, 605). Mr. Thomas principally

contends that he is at an increased risk of contracting, or of having a greater

reaction to infection from, the COVID-19 virus because of pre-existing medical

conditions. The Government opposes this motion. (Dkt. #598). As set forth in

the remainder of this Order, the Court denies Mr. Thomas’s motion for

compassionate release.

                                 BACKGROUND

      This case has an extensive procedural history, which has been detailed

by the Court in prior opinions regarding Mr. Thomas and his co-defendants,

which opinions are incorporated herein by reference. See United States v.

Sessum, No. 15 Cr. 667-6 (KPF), 2020 WL 2836781 (S.D.N.Y. June 1, 2020);

Thomas v. United States, Nos. 15 Cr. 667-10 (KPF) and 17 Civ. 6877 (KPF),

2020 WL 1285622 (S.D.N.Y. Mar. 18, 2020); Thomas v. United States, Nos. 15
       Case 1:15-cr-00667-KPF Document 614 Filed 10/29/20 Page 2 of 13




Cr. 667-5 (KPF) and 18 Civ. 2772 (KPF), 2020 WL 1243803 (S.D.N.Y. Mar. 16,

2020); Sessum v. United States, No. 15 Cr. 667-6 (KPF), 2020 WL 1243783

(S.D.N.Y. Mar. 16, 2020). In brief, Mr. Thomas and fourteen co-defendants

were charged in 2015 with wire fraud and conspiracy to commit wire fraud

arising out of their conduct at the Buffalo-based debt collection company Four

Star Resolution and several related entities (collectively, “Four Star”). (Dkt.

#14). Evidence presented to the Court over the course of numerous sentencing

proceedings confirmed that Mr. Thomas was the co-owner, Chief Executive

Officer, and President of Four Star; as a result of his positions in the company,

the conduct he oversaw, and his own conduct, Mr. Thomas was one of the

most culpable of the defendants charged. (See generally Revised Final

Presentence Investigation Report (Dkt. #363 (“PSR”)) ¶¶ 19-73). This conduct

included: (i) overseeing dozens of debt collectors at Four Star’s debt collection

offices in Buffalo; (ii) drafting, approving, and disseminating collection scripts

to Four Star employees that were filled with misrepresentations and omissions;

(iii) falsely inflating debt balances owed by consumers, including “juicing”

existing balances and double collecting of debts; (iv) overseeing false mailing

campaigns to consumers; (v) organizing and overseeing training sessions at

which debt collectors were trained on how to make misrepresentations on the

phone; (vi) testifying falsely under oath at a deposition conducted by the New

York Attorney General’s Office; and (vii) counseling at least one employee to

withhold materials from production in response to a grand jury subpoena.




                                         2
       Case 1:15-cr-00667-KPF Document 614 Filed 10/29/20 Page 3 of 13




(Id.). During the period of the charged conspiracy, Four Star entities collected

more than $31 million. (Id. at ¶ 62).

      On November 1, 2016, Mr. Thomas pleaded guilty pursuant to a plea

agreement with the Government in which, among other things, Mr. Thomas

waived his right to appeal or to file a collateral challenge to any sentence of

imprisonment within or below the stipulated range under the United States

Sentencing Guidelines (“U.S.S.G.” or “Guidelines”) of 151 to 188 months’

imprisonment. (Dkt. #326 (plea transcript)). At sentencing on April 20, 2017,

the Court varied downwardly substantially from the Guidelines range and

imposed an aggregate term of 100 months’ imprisonment. (Dkt. #373

(judgment), 387 (sentencing transcript (“Sent. Tr.”)). In explaining the rationale

for the sentence it imposed, the Court explained:

            There are a lot of arguments that were raised very well
            in both the written and oral presentations, and I do
            understand the concept that has been suggested by
            Judges Rakoff and Gle[e]son, that loss in this context is
            not a proxy for culpability or should not be a proxy for
            culpability. I do find this case different from some of
            those because this was a process of accretion, by which
            many people over a long period of time were defrauded
            of funds.

                                        ***

            Thinking about all the 3553(a) factors, I am impressed
            most by the offense conduct. It is aberrant in the sense
            it is at odds with much of what Mr. Thomas has done
            with his life, but it is galling by any metric, whether I
            use the number of victims, the egregiousness of the
            statements made, the number of individuals involved in
            the conspiracy, by any metric this is an extraordinarily
            bad scheme and it [wreaked] havoc on the lives of
            people. As noted, there were chances not to engage in


                                         3
       Case 1:15-cr-00667-KPF Document 614 Filed 10/29/20 Page 4 of 13




            it or to stop, but instead even after civil authorities were
            involved, he continued for three years.

            Moving to the issue of deterrence, I do believe that
            specific deterrence is satisfied. Mr. Thomas is not going
            to engage in this conduct again, I take him at his word,
            but there is an issue as well of general deterrence, and
            again I think that general deterrence is not served by a
            lesser sentence. I have varied one-third if not more from
            the applicable guidelines range. Any more, and I run
            the risk of suggesting this isn’t a serious offense.

                                        ***

            [S]omething I’ve thought about is that as a result of Mr.
            Thomas and Mr. Sessum, I have approximately a dozen
            other people before me who have felony convictions and
            most of them with jail sentences. I appreciate, and let’s
            be clear, I am not unmindful of the fact that [the co-
            defendants] what they did, they were not coerced into
            doing it except perhaps by a perceived need to deal with
            their economic circumstances.        But Mr. Thomas
            presented an opportunity for a number of individuals to
            engage in fraud that just had far-reaching
            consequences on thousands of other individuals, and
            that is something I’ve thought about as well.…

            So recognizing the support and love that Mr. Thomas
            has and all of the good things that he has, I can vary
            downward, but I am varying downward to a term of 100
            months concurrently on each count.

(Sent. Tr. 59:8-15, 60:19-61:11, 61:23-62:14).

      In contravention of his plea agreement with the Government, Mr. Thomas

filed a notice of appeal from his conviction and his sentence. (Dkt. #384). The

appeal was subsequently dismissed in August 2017. (Dkt. #405). In March

2018, Mr. Thomas contravened his plea agreement a second time, filing a

motion to vacate his conviction and sentence pursuant to 28 U.S.C. § 2255,

arguing in particular that he had received the ineffective assistance of counsel


                                         4
         Case 1:15-cr-00667-KPF Document 614 Filed 10/29/20 Page 5 of 13




at the time of his guilty plea and, further, that the conduct in which he had

engaged was not criminal. (Dkt. #483). The motion was ultimately denied by

the Court by Opinion and Order dated March 16, 2020. See Thomas, 2020 WL

1243803. Mr. Thomas filed a notice of appeal to the Second Circuit from the

Court’s decision; the appeal remains pending, though it is subject to dismissal

for failure to comply with court orders. See Thomas v. United States, No. 20-

1351 (2d Cir. April 24, 2020).

      Two months month after the Court denied Mr. Thomas’s § 2255 motion,

he moved for compassionate release. (Dkt. #596). In relevant part, Mr.

Thomas argues for immediate release “due to his pre-existing medical

conditions and the severe consequences he could suffer if he contracts the

virus — extraordinary and compelling reasons to warrant a reduction in his

sentence.” (Id. at 3). The Government opposes Mr. Thomas’s motion. (Dkt.

#598).

                                 APPLICABLE LAW

      Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a

defendant’s sentence upon motion of the Director of the Bureau of Prisons

(“BOP”), or upon motion of the defendant. A defendant may move under

§ 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” Id.

                                         5
       Case 1:15-cr-00667-KPF Document 614 Filed 10/29/20 Page 6 of 13




      When considering an application under § 3582(c)(1)(A), a court may

reduce a defendant’s sentence only if it finds that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). “The defendant has the burden to

show he is entitled to a sentence reduction.” United States v. Ebbers, No. 02 Cr.

1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (citing United

States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).

      Congress previously delegated responsibility to the Sentencing

Commission to “describe what should be considered extraordinary and

compelling reasons for sentence reduction.” 28 U.S.C. § 994(t). The

Sentencing Commission has determined that a defendant’s circumstances meet

this standard, inter alia, when the defendant is “suffering from a terminal

illness” or a “serious physical or medical condition ... that substantially

diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility,” or if, in the judgment of the BOP, the

defendant’s circumstances are extraordinary and compelling for “other

reasons.” U.S.S.G. § 1B1.13(1)(A) & Application Note 1(A), (D). In a recent

case, however, the Second Circuit held that with respect to a compassionate

release motion brought by a defendant (as distinguished from the BOP), the

policy statement set forth in U.S.S.G. § 1B1.13 is “not ‘applicable,’” and that

neither it nor the BOP’s Program Statement constrains a district court’s

discretion to determine what reasons qualify as “extraordinary and compelling.”

                                         6
       Case 1:15-cr-00667-KPF Document 614 Filed 10/29/20 Page 7 of 13




United States v. Brooker, — F.3d —, No. 19-3218-cr, 2020 WL 5739712, at *6-7

(2d Cir. Sept. 25, 2020); see also United States v. Lisi, No. 15 Cr. 457 (KPF),

2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020) (“[T]he Court finds that the

majority of district courts to consider the question have found that the

amendments made to 18 U.S.C. § 3582(c)(1)(A) grant this Court the same

discretion as that previously give to the BOP Director, and therefore the Court

may independently evaluate whether [a defendant] has raised an extraordinary

and compelling reason for compassionate release.”). 1 That said, while the

Court does not consider itself bound by U.S.S.G. § 1B1.13, it will look to it for

guidance. See United States v. Thrower, No. 04 Cr. 903 (ARR), 2020 WL

6128950, at *3 (E.D.N.Y. Oct. 19, 2020).

      Even if a court determines that “extraordinary and compelling reasons”

exist, it must also consider the factors set forth in 18 U.S.C. § 3553(a), to the

extent that they are applicable. See 18 U.S.C. § 3582(c)(1)(A); see also United

States v. Harris, No. 15 Cr. 445 (PAE), 2020 WL 5801051, at *2 (S.D.N.Y.

Sept. 29, 2020). In this regard, the Court again looks to, but does not consider

itself bound by, the Sentencing Commission’s view that a sentence reduction

would be consistent with its policy statements if “[t]he defendant is not a




1     The Second Circuit remanded the matter to the district court after concluding that the
      lower court had misapprehended the limits of its own discretion. In so doing, the Court
      did not define what qualifies as “extraordinary and compelling” under 18 U.S.C.
      § 3582(c)(1)(A), other than to recall the directive in 28 U.S.C. § 994(t) that
      “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and
      compelling reason.” United States v. Brooker, — F.3d —, No. 19-3218-cr, 2020 WL
      5739712, at *8 (2d Cir. Sept. 25, 2020).

                                             7
       Case 1:15-cr-00667-KPF Document 614 Filed 10/29/20 Page 8 of 13




danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). 2

                                       DISCUSSION

      Mr. Thomas’s motion is properly before the Court, his administrative

remedies having been exhausted when the BOP denied his request on or about

May 19, 2020. (Dkt. #596 at 4). The issue at hand is whether Mr. Thomas has

identified “extraordinary and compelling reasons” warranting his release. The

Court finds that he has not.

      As noted, Mr. Thomas argues that the conditions of his incarceration at

FPC Loretto place him at a higher risk of contracting COVID-19 (or of having a

more severe reaction if infected), because of the nature of his confinement at

the facility, his existing medical conditions, and the claimed inability of prison

staff to handle the outbreak. The Court recognizes that sister courts in this

District have granted, and denied, compassionate release motions based on the

existence of the COVID-19 pandemic and the risks of its transmission at

prisons. See generally United States v. Morrison, No. 16 Cr. 551-1 (KPF), 2020

WL 2555332, at *2 (S.D.N.Y. May 20, 2020); see also United States v. Kerrigan,

No. 16 Cr. 576 (JFK), 2020 WL 2488269, at *3 (S.D.N.Y. May 14, 2020)

(collecting cases).

      Recognizing the expansive discretion identified by the Second Circuit in

Brooker, this Court continues to align itself with those courts that have found


2     The § 3142(g) factors are largely duplicative of those in § 3553(a), but also include
      “whether the offense is a crime of violence” and “the weight of the evidence against the
      [defendant].” 18 U.S.C. § 3142(g)(1)-(4).

                                              8
       Case 1:15-cr-00667-KPF Document 614 Filed 10/29/20 Page 9 of 13




“that the risks posed by the pandemic alone do not constitute extraordinary

and compelling reasons for release, absent additional factors such as advanced

age or serious underlying health conditions that place a defendant at greater

risk of negative complications from the disease.” United States v. Nwankwo,

No. 12 Cr. 31 (VM), 2020 WL 2490044, at *1-2 (S.D.N.Y. May 14, 2020)

(collecting cases); see also United States v. Brady, No. 18 Cr. 316 (PAC), 2020

WL 2512100, at *3 (S.D.N.Y. May 15, 2020) (“Instead, compassionate release

motions amid the COVID-19 pandemic have required a ‘fact-intensive’ inquiry,

made in the ‘unique circumstances’ and ‘context’ of each individual defendant.

In practice, courts in this district have considered the age of the prisoner; the

severity and documented history of the defendant’s health conditions, as well

as the defendant’s history of managing those conditions in prison; the

proliferation and status of infections in the prison facility; the proportion of the

term of incarceration that has been served by the prisoner; and the sentencing

factors in 18 U.S.C. § 3553(a), with particular emphasis on the seriousness of

the offense, the deterrent effect of the punishment, and the need to protect the

public.” (internal citations omitted)).

      Mr. Thomas has not demonstrated the existence of extraordinary and

compelling circumstances in this case. Mr. Thomas is 42 years old, which

would otherwise place him at a comparatively low risk of hospitalization or

death from COVID-19. See Weekly Updates by Select Demographic and

Geographic Characteristics, CENTER FOR DISEASE CONTROL,

https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#AgeAndSex

                                          9
      Case 1:15-cr-00667-KPF Document 614 Filed 10/29/20 Page 10 of 13




(accessed October 28, 2020). Mr. Thomas hastens to add, however, that he

“suffers from hyperlipidemia, hypertension and is pre-diabetic”; that he is on

medications for the first two conditions; and that his hypertension has not

been well managed during his incarceration. (Dkt. #596 at 2).

      The Centers for Disease Control and Prevention (the “CDC”) has recently

revised its analysis of comorbidities, distinguishing conditions that place

individuals at higher risk with regard to COVID-19, from conditions that might

place individuals at higher risk, but for which more study is required. See

CENTERS FOR DISEASE CONTROL AND PREVENTION, People with Certain

Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir

us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html

(accessed October 28, 2020). Reviewing the conditions cited by Mr. Thomas

and his counsel, only Mr. Thomas’s history of hypertension would fall into the

latter category, and his other conditions would not fall into either category.

      The Court has reviewed with care Mr. Thomas’s BOP medical records,

which make clear that Mr. Thomas has worked successfully with BOP medical

professionals at multiple facilities to address his health issues. There is

nothing to suggest that Mr. Thomas has been unable to care for himself or has

been neglected by BOP medical personnel. 3 Instead, Mr. Thomas appears to



3     That said, the Court noted several entries in the records reflecting Mr. Thomas’s refusal
      to take prescribed medications.

                                             10
      Case 1:15-cr-00667-KPF Document 614 Filed 10/29/20 Page 11 of 13




have received appropriate medical care while incarcerated. See, e.g., Brady,

2020 WL 2512100, at *3-4 (acknowledging serious nature of defendant’s

medical conditions but denying compassionate release where conditions stable

and managed in BOP facility); United States v. Garcia, No. 18 Cr. 802 (CM),

2020 WL 2468091, at *5-6 (S.D.N.Y. May 13, 2020) (denying compassionate

release to defendant with asthma, hypertension, and heart conditions housed

in facility with 40 documented cases of virus).

      Federal courts, including this Court, have been appropriately concerned

about the conditions of confinement at federal facilities. See, e.g., United States

v. Thaher, No. 17 Cr. 302-3 (KPF), 2020 WL 3051334, at *5-6 (S.D.N.Y. June 8,

2020), reconsideration denied, No. 17 Cr. 302 (KPF), 2020 WL 5202093

(S.D.N.Y. Sept. 1, 2020); United States v. Park, No. 16 Cr. 473 (RA), 2020 WL

1970603, at *2 (S.D.N.Y. Apr. 24, 2020). To that end, this Court has

scrutinized the BOP’s Pandemic Influenza Plan, see

https://www.bop.gov/coronavirus/ (last accessed October 28, 2020), as well

as the BOP’s listing of confirmed cases among inmates and staff at each

facility. As of the date of this Order, the BOP has identified no current cases of

COVID-19 among inmates at FCI Loretto and eight current cases among staff;

fifty-five inmates and three staff members have recovered from the virus. On

balance, this Court concludes that the danger that Mr. Thomas faces from

infection with COVID-19, even accounting for his proffered medical conditions,

does not amount to an extraordinary and compelling reason for granting

compassionate release. Cf. United States v. Raia, 954 F.3d 594, 597 (3d Cir.

                                        11
         Case 1:15-cr-00667-KPF Document 614 Filed 10/29/20 Page 12 of 13




2020) (“We do not mean to minimize the risks that COVID-19 poses in the

federal prison system, particularly for inmates like Raia. But the mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread.”).

      Separately, the factors set forth in 18 U.S.C. § 3553(a) counsel against

granting Mr. Thomas’s motion. Those factors include “the nature and

circumstances of the offense and the history and characteristics of the

defendant,” as well as the need “to protect the public from further crimes of the

defendant.” See 18 U.S.C. § 3553(a)(1), (a)(2)(C). As the Court noted at

sentencing, Mr. Thomas was the driving force of a massive fraudulent

operation that preyed upon consumers in financial straits to the tune of more

than $31 million. While the Court does not quibble with the legality of Mr.

Thomas’s decision to purchase the underlying debts for collection, nearly every

facet of Four Star’s operations was permeated with fraud, from the training

sessions of the debt collectors, to the false scripts that threatened criminal

actions, to the inflation of debts, to the lies to government agencies. Mr.

Thomas stood at the apex of the scheme, and was necessarily aware of its

scope.

      Even today, the Court is convinced that Mr. Thomas does not appreciate

the seriousness of his conduct. At sentencing, Mr. Thomas spoke at length

about his family, his gambling addiction, and the various ways in which he had

                                            12
        Case 1:15-cr-00667-KPF Document 614 Filed 10/29/20 Page 13 of 13




“suffered” during his prosecution, but he only gestured at apologizing to the

many victims of this offense. (See Sent. Tr. 51:3-56:4). Then, after receiving a

substantial downward variance at sentencing, Mr. Thomas both appealed from

and collaterally challenged his conviction and sentence, claiming innocence of

his crimes of conviction. Mr. Thomas continues to proffer baseless motions

concerning the Court’s jurisdiction to preside over the matter, including

arguments in his § 2255 motion regarding Article III injury and standing. It

would undercut the § 3553(a) factors for the Court to allow Mr. Thomas to

serve just one-third of a 100-month sentence. Accordingly, even if the Court

had found extraordinary and compelling circumstances on the facts presented,

which it has not, it would deny Mr. Thomas’s application based on its

contemporaneous consideration of the § 3553(a) factors. 4

                                       CONCLUSION

        For the foregoing reasons, Defendant Travell Thomas’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) is DENIED. The Clerk of

Court is directed to terminate the motion at docket entry 596.

        SO ORDERED.

    Dated: October 29, 2020
           New York, New York

                                                      KATHERINE POLK FAILLA
                                                     United States District Judge


4       To the extent he has not done so already, Mr. Thomas can pursue relief in the form of a
        furlough under 18 U.S.C. § 3622 or home confinement as contemplated in the CARES
        Act, Pub. L. No. 116-136 (2020), and the Attorney General’s April 3, 2020 memorandum
        to the BOP. The decision to grant that relief, however, is reserved to the discretion of
        the BOP.

                                              13
